Citation Nr: 0902463	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-11 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected tinnitus.

2.  Entitlement to an initial compensable evaluation for the 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to May 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.

The veteran testified before the undersigned Acting Veterans 
Law Judge (VLJ) in a hearing at the RO in December 2008.

The issue of entitlement to an initial compensable rating for 
the bilateral hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision, the veteran notified 
the Board of his intent to withdraw his appeal concerning the 
issue of entitlement to an initial evaluation in excess of 10 
percent for the service-connected tinnitus from appellate 
consideration.  


CONCLUSION OF LAW

The criteria for withdrawal of the veteran's Substantive 
Appeal in the appeal of the claim of entitlement to an 
initial evaluation in excess of 10 percent for the service-
connected tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing or on record at a hearing at any time 
before the Board promulgates a decision.  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  

During his December 2008 hearing, before a final decision was 
promulgated by the Board, the veteran notified the Board that 
he wished to withdraw his appeal as to the claim of 
entitlement to an initial evaluation in excess of 10 percent 
for the service-connected tinnitus.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to this matter.  

Accordingly, given this action by the veteran the Board does 
not have jurisdiction to review the appeal further as to this 
issue.


ORDER

The appeal as to the claim of entitlement to an initial 
evaluation in excess of 10 percent for the service-connected 
tinnitus is dismissed.


REMAND

The veteran also seeks an initial compensable evaluation for 
his bilateral hearing loss.  During his December 2008 
hearing, the veteran testified concerning the current 
symptoms of his bilateral hearing loss.  The veteran also 
testified that his hearing disability had increased in 
severity since his last afforded VA examination in September 
2006.  He also indicated that at the time of that 
examination, he was told that he would be issued hearing 
aids, which have not yet been issued.  He indicated that he 
had only had private treatment in April 2008 for hearing loss 
and those records have been submitted.   Given hearing 
testimony, the Board finds that a more contemporaneous VA 
examination is necessary. See VAOPGCPREC 11-95 (April 7, 
1995) (the Board is required to remand a case back to the RO 
for a new examination when the claimant asserts that the 
disability in question has worsened since the last 
examination).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should also be scheduled 
for a VA examination in order to evaluate 
the current severity of the service-
connected bilateral hearing loss. 

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
tests and studies, to include pure tone 
threshold testing and the Maryland CNC 
speech audiometric test that the examiner 
deems necessary should be performed.  The 
examination should include a complete 
rationale for the opinions expressed. 

2.  After completion of the above 
development, the veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
RO for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


